Citation Nr: 0526256	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  92-19 399	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for facial skin 
discoloration, diabetes mellitus, and prostate cancer as 
residuals of exposure to polychlorinated biphenyl (PCB).

2.  Entitlement to service connection for bone disease, to 
include degenerative joint disease, of the right 
acromioclavicular joint, the sternum, the lower lumbar spine, 
and the right and left knee joints.

3.  Entitlement to a compensable rating for residuals of skin 
cancer, to include scarring to the nose and right arm.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1951 to May 1982.  

The veteran's initial claim for compensation was received in 
June 1982 and the initial rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), was issued in November 1982.  The Board of 
Veterans' Appeals (Board) initially issued a decision in 
August 1984 which, in pertinent part, denied service 
connection for residuals of exposure to PCB and bone disease 
and denied an increased ratings for history of skin cancer.

In correspondence dated in December 1992 the Board notified 
the veteran that the August 1984 Board decision had been 
vacated and that the matters at issue would be reconsidered 
because it was unclear if documents pertinent to his case had 
been properly considered.  It was noted that documents had 
been discovered at the Board which had apparently become 
separated from his claims folder at the time of the August 
1984 decision.

The issues of entitlement to service connection for diabetes 
mellitus and prostate cancer, as residuals of PCB exposure, 
and bone disease to include degenerative joint disease and 
entitlement to a compensable rating for residuals of skin 
cancer were remanded for additional development in 
August 1993, March 1996, and June 2004. 

The Board notes that, in accordance with the instructions of 
the June 2004 remand, correspondence was provided to the 
veteran requesting that he identify the specific disabilities 
or symptoms involved in his service connection claims for 
residuals of exposure to PCB and bone disease.  In 
correspondence and photographs submitted in July 2005 the 
veteran asserted, in essence, that his facial skin 
discoloration was due to his exposure to PCB.  He provided no 
other information as to his claims; however, in previous 
statements he asserted his diabetes and prostate cancer were 
also due to his exposure to PCB.  Although he has identified 
no specific bone or degenerative joint diseases in his claim, 
VA medical studies revealed abnormalities and degenerative 
changes to the right acromioclavicular joint, the sternum, 
the lower lumbar spine, and the right and left knee joints.  
Therefore, the service connection claims have been revised on 
the title page of this decision to clarify the issues on 
appeal and to limit the extent of appellate review.

In accordance with the instructions of the June 2004 remand, 
the veteran was also notified that his service-connected 
history of skin cancer involved only the residuals of 
malignant skin neoplasms.  The evidence of record shows the 
veteran has been treated for basal cell carcinoma to areas 
around the nose and for squamous cell carcinoma to the right 
arm.  Although VA records dated in April 1997 show the 
veteran underwent excision of a basal cell carcinoma to the 
right posterior back, this matter has not been adjudicated as 
part of the service-connected disability for residuals of 
skin cancer.  The Board notes that in a January 2000 
supplemental statement of the case the RO, in essence, found 
the veteran's actinic keratoses of the face, forearms, and 
hands were not a residual of his service-connected skin 
cancer.  It is also significant to note that the issue of 
entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis was denied in a March 1996 Board 
decision.  Therefore, the compensable rating issue has been 
revised to clarify the matter for appellate review.

The issues of entitlement to service connection for facial 
skin discoloration, diabetes mellitus, and prostate cancer as 
residuals of exposure to PCB and entitlement to service 
connection for bone disease, to include degenerative joint 
disease, of the right acromioclavicular joint, the sternum, 
the lower lumbar spine, and the right and left knee joints 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his compensable rating claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran's service-connected residuals of skin cancer, 
to include scarring to the nose and right arm, are presently 
manifested by no significant scarring.


CONCLUSION OF LAW

The requirements for a compensable rating for residuals of 
skin cancer, to include scarring to the nose and right arm, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7818 (effective before and after 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
in September 2004 fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue addressed in this decision have 
been requested or obtained.  The Board finds further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue addressed in his decision were obtained and that the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The regulations for the evaluation of skin disabilities under 
38 C.F.R. § 4.118 were revised effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (Jul. 31, 2002) and corrections 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The Rating Schedule, prior to August 30, 2002, provided that 
new malignant growths of the skin were rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (effective prior to August 30, 2002).  The Rating 
Schedule provided a noncompensable (0 percent) rating for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent rating required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that such a 
scar be severely disfiguring, and this evaluation was 
especially appropriate if the scar produced a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent rating required that such scarring result in complete 
or exceptionally repugnant deformity of one side of the face 
or in marked or repugnant bilateral disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (before August 30, 
2002).  For superficial scars ratings were assigned when 
there was evidence of tenderness and pain on objective 
demonstration (10 percent) or based upon limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (before August 30, 2002).  

The current Rating Schedule provides that malignant skin 
neoplasms (other than malignant melanoma) should be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, and 7805), or impairment of 
function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818 (after 
August 30, 2002).  It is noted that if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies, i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more extensive than 
wide local excision, a 100-percent evaluation will be 
assigned from the date of onset of treatment and will 
continue with a mandatory VA examination six months following 
the completion of such antineoplastic treatment.  If 
treatment is confined to the skin, however, the provisions 
for a 100-percent rating do not apply.  Id.

Ratings are provided for disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement (80 percent), with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement (50 percent), with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement (30 percent), 
with one characteristic of disfigurement (10 percent).  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (after August 30, 
2002).

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

The revised Rating Schedule criteria applicable to 
superficial scars are essentially unchanged.  For superficial 
scars a compensable rating is assigned when there is evidence 
of pain on examination (10 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective after August 30, 2002).  For 
other scars the limitation of function of the part affected 
is to be rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective after August 30, 2002).

In this case, service medical records dated in May 1976 noted 
basal cell carcinoma to the left cheek.  VA examination in 
September 1982 noted the veteran had two skin cancers removed 
from his face in 1976 and 1981 without evidence of 
recurrence.  Service connection was established for history 
of skin cancer in November 1982.  

VA examination in September 1993 noted the veteran had two 
suspicious sores evaluated in the past that were not 
indicative of skin cancer.  It was noted there was no known 
history of any skin cancer.  Examination in May 1996 noted 
the veteran had a basal cell carcinoma resected from the area 
just medial to the right eye approximately one year earlier 
with good result and no recurrence.  The examiner noted the 
site was well healed with a barely noticeable scar.  
Examination in May 1997 noted no recurrence of basal cell 
carcinoma.  The site of removal of a basal cell carcinoma 
medial to the right eye was well healed with a barely 
noticeable scar.  A June 1997 VA examination report addendum 
noted medical literature indicated the veteran's basal cell 
carcinoma and precancerous skin lesions could have been 
caused by exposure to PCB.

VA examination in September 1998 included diagnoses of a 
history of skin cancer and actinic keratosis.  The examiner 
noted the veteran had worked on a boat during service and was 
in the sun daily.  It was noted this exposure may have led to 
precancerous and cancerous changes, but that an increased 
risk of non-melanoma skin cancers could not be documented.  
An August 2000 dermatology examination revealed mild actinic 
changes to the face and forearms with minimal seborrheic 
dermatitis but no significant scarring problems.  Dermatology 
examination in February 2005 noted a history of basal cell 
carcinoma to the nose area times two and a squamous cell 
carcinoma to the right arm.  

Based upon the evidence of record, the Board finds the 
veteran' service-connected residuals of skin cancer, to 
include scarring to the nose and right arm, are presently 
manifested by no significant scarring.  There is no objective 
evidence of any facial disfigurement, pain on examination, or 
limitation of function associated with the residual scars 
associated with skin cancer.  There is no evidence of 
treatment more extensive than wide local excision.  
Therefore, entitlement to a compensable rating is not 
warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a compensable rating for residuals of skin 
cancer, to include scarring to the nose and right arm, is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in September 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  

In this case, the veteran claims he has facial skin 
discoloration, diabetes mellitus, prostate cancer, and bone 
disease, to include degenerative joint disease, of the right 
acromioclavicular joint, the sternum, the lower lumbar spine, 
and the right and left knee joints as a result of active 
service.  Service medical records show the veteran was 
involved in an incident with significant exposure to PCB.  He 
contends these disorders were incurred as a result of that 
exposure.  As these specific matters have not been addressed 
by VA examination, the Board finds additional development is 
required prior to appellate review.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist(s), for opinions as to whether 
there is at least a 50 percent 
probability or greater that any present 
facial skin discoloration, diabetes 
mellitus, prostate cancer, or bone 
disease, to include degenerative joint 
disease, of the right acromioclavicular 
joint, the sternum, the lower lumbar 
spine, and the right and left knee joints 
were either onset during active service 
or developed because of exposure to PCB.  
The claims folder, and any original VA 
medical treatment records, must be 
available to, and reviewed by, the 
examiner(s).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


			
	Gary L. Gick 	Thomas J. Dannaher
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)




			
	John E. Ormond, Jr.	Renée M. Pelletier
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	Constance B. Tobias
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


